DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,892,812. 
-Regarding claim 1, claims 1 and 2 of U.S. Patent No. 10,892,812 teaches a transmission method (see claim 1 of U.S. Patent No. 10,892,812), performed by a transmission apparatus “transmission apparatus”, the method comprising: generating, by a signal processing circuitry “signal processing circuitry”, a first modulated symbol sequence and a second modulated symbol sequence from codeword sequences according to a first modulation scheme and a second modulation scheme, respectively; performing, by the signal processing circuitry, precoding and phase change on the first modulated symbol sequence and the second modulated symbol sequence to generate a first transmission signal and a second transmission signal, respectively; and transmitting, by a transmitter “transmitter” and from antennas “antennas”, the first transmission signal and the second transmission signal each including a control signal, wherein the control signal includes first information and second information, the 
-Regarding claim 2, claims 1 and 2 of U.S. Patent No. 10,892,812 teaches a reception method (see claim 2 of U.S. Patent No. 10,892,812), performed by a reception apparatus “reception apparatus”, the method comprising: receiving, by a receiver “receiver” and via antennas “antennas”, a first reception signal and a second reception signal each including a control signal, the first reception signal and the second reception signal including a first modulated symbol sequence and a second modulated symbol sequence to which a transmission apparatus has applied precoding and phase change; and demodulating, by a signal processing circuitry “signal processing circuitry”, the first modulated symbol sequence and the second modulated symbol sequence according to the control signal to generate codeword sequences, wherein the control signal includes first information and second information, the first information indicates whether (i) a first matrix or (ii) an identity matrix is used to perform the precoding, the first matrix being selected from among different precoding matrices based on the first modulation scheme and the second modulation scheme, the second information indicates the first modulation scheme and the second modulation scheme, and the phase change is performed with a phase that changes for each pair of symbols.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG PHU/
Primary Examiner
Art Unit 2632